EXHIBIT 6
                                                                          European Journal of Human Genetics (2009) 17, 711 – 719
                                                                          & 2009 Macmillan Publishers Limited All rights reserved 1018-4813/09 $32.00
                                                                          www.nature.com/ejhg


    POLICY

Genetic testing in asymptomatic minors
Background considerations towards ESHG Recommendations

Pascal Borry*,1, Gerry Evers-Kiebooms2, Martina C Cornel3, Angus Clarke4 and
Kris Dierickx1 on behalf of the Public and Professional Policy Committee (PPPC) of the
European Society of Human Genetics (ESHG)

1
 Research Fund Flanders, Centre for Biomedical Ethics and Law, Faculty of Medicine, Katholieke Universiteit Leuven,
Belgium; 2Psychosocial Genetics Unit University Hospitals, Center for Human Genetics, Katholieke Universiteit Leuven,
Belgium; 3Community Genetics, Department of Clinical Genetics/EMGO Institute, VU University Medical Center,
Amsterdam, The Netherlands; 4Institute of Medical Genetics, School of Medicine, Cardiff University, Heath Park,
Cardiff CF14 4XN, Wales, UK


Although various guidelines and position papers have discussed, in the past, the ethical aspects of genetic
testing in asymptomatic minors, the European Society of Human Genetics had not earlier endorsed any set
of guidelines exclusively focused on this issue. This paper has served as a background document in
preparation of the development of the policy recommendations of the Public and Professional Committee
of the European Society of Human Genetics. This background paper first discusses some general
considerations with regard to the provision of genetic tests to minors. It discusses the concept of best
interests, participation of minors in health-care decisions, parents’ responsibilities to share genetic
information, the role of clinical genetics and the health-care system in communication within the family.
Second, it discusses, respectively, the presymptomatic and predictive genetic testing for adult-onset
disorders, childhood-onset disorders and carrier testing.
European Journal of Human Genetics (2009) 17, 711–719; doi:10.1038/ejhg.2009.25; published online 11 March 2009



Although various guidelines and position papers have                      social issues surrounding testing. The focus of the ethics
discussed, in the past, the ethical aspects of genetic testing            unit of Eurogentest was oriented towards the study of the
in asymptomatic minors,1,2 the European Society of Human                  ethical issues related to genetic testing in minors. This work
Genetics had not earlier endorsed any set of guidelines                   was the starting point for this background paper, which has
exclusively focused on this issue. This background paper was              been prepared and supported by different types of evidence.
preceded by an in-depth research on the topic by Euro-                    First, research has been performed on the existing recom-
gentest.3 Eurogentest (http://www.eurogentest.org) aims to                mendations regarding predictive genetic testing in minors1
develop the necessary infrastructure, tools, resources, guide-            and carrier testing,2 with the intention of identifying areas
lines and procedures that will structure, harmonize and                   of agreement and disagreement. Second, the literature on
improve the overall quality of all the EU genetic services at             medico – ethical and medico– legal aspects of predictive
the molecular, cytogenetic, biochemical and clinical level.4              genetic testing in minors,5 carrier testing,6,7 the position
Attention has also been paid to the provision of appropriate              of minors8 and patient rights9 was studied. Third, a
counselling related to genetic testing, the education of                  systematic literature review was performed to gather
patients and professionals, as well as to the ethical, legal and          information regarding the attitudes of the different stake-
                                                                          holders (minors, health-care professionals, parents and
                                                                          relatives of the affected individuals) towards genetic testing
*Correspondence: Dr P Borry, Research Fund Flanders, Centre for
                                                                          in asymptomatic minors.10,11 Fourth, the attitudes of
Biomedical Ethics and Law, Faculty of Medicine, Katholieke Universiteit
Leuven, Kapucijnenvoer 35/3, 3000 Leuven, Belgium.                        European clinical geneticists regarding genetic testing in
E-mail: Pascal.Borry@med.kuleuven.be                                      asymptomatic minors were gathered.12 – 14




                                                                                                                                  Exhibit 6
                             Genetic testing in asymptomatic minors
                                                        P Borry et al
712
        In 2007, contacts were made with the Public and                 Participation of minors in health-care decisions
      Professional Policy Committee of the European Society of          Although the ‘best interest standard’ is important in cases
      Human Genetics with the aim of developing policy                  in which children cannot participate in the decision-
      recommendations on the issue. On the basis of a decision          making process, this standard is becoming less adequate,
      of the PPPC meeting during the ESHG conference in Nice            as children acquire more intellectual and psychosocial
      (June 2007), an ad hoc committee, consisting of Pascal            capacities and can take part in decisions regarding their
      Borry (Eurogentest), Kris Dierickx (Eurogentest), Angus           health. Most medical – ethical literature27 on the subject
      Clarke, Gerry Evers-Kiebooms (PPPC) and Martina Cornel            emphasizes that as soon as children are able to commu-
      (PPPC), was created. This ad hoc committee met on 15              nicate and participate in decisions that affect them, they
      November 2007 to discuss a first draft of a background            should be encouraged to participate in all aspects of
      paper and recommendations that were prepared by                   the decision-making process. They should be properly
      Pascal Borry under the supervision of Kris Dierickx. A            informed about the medical issues that affect them, should
      revised version was discussed during a PPPC meeting in            be able to express their views, ask questions or commu-
      Amsterdam (April 2008) and Barcelona (June 2008).                 nicate their worries.28 It is clear that during their develop-
      In order not to repeat issues that have been discussed            ment, children acquire cognitive, social and emotional
      elsewhere, reference will often be made to the above-             skills. However, intellectual capacity and emotional under-
      referenced publications.                                          standing do not necessarily develop in the same way. There
                                                                        is a huge individual and societal variation regarding the
                                                                        moment when particular levels of competence are
                                                                        achieved. As a consequence from an ethical perspective, a
      General considerations                                            rule about competence that is solely based on age cannot
      The concept of ‘best interests’                                   be satisfactory. When assessing competence, it is important
      It is a well-known rule of biomedical ethics that                 not to assess general competence, but to assess a patient’s
      treatment may only be carried out after a patient has been        level of understanding in relation to a specific choice that
      informed of the purpose, nature, risks and consequences           has to be made. ‘The nature and complexity of the decision
      of the intervention, and has freely consented to it.15            or task, the person’s ability to understand, at the time the
      When talking about health-care decisions involving                decision is made, the nature of the decision required and
      children, the concept of ‘best interests’ takes a more central    its implications, are all relevant. Thus the graver the impact
      position than the concept of informed consent. Parents are        of the decision, the commensurately greater the compe-
      responsible for their children and have the authority             tence needed to make it.’29 Moreover, in the context of
      to make decisions on their behalf. This is not different          genetic testing, the opinion of minors should be taken into
      from the context in which parents make decisions                  consideration, as an increasingly determining factor in
      regarding genetic testing of asymptomatic minors. This            proportion to his or her age and degree of maturity. All
      responsibility includes the moral and legal right to make         children do not develop in the same way. Children of the
      decisions regarding the health of their children. In most         same age may have a different level of development or
      cases, as parents are those who care the most about               maturity. Therefore, the competence of children should be
      their children and know them best, they are expected to           assessed on a case-by-case basis in order to take this reality
      make the best decisions for their children, guided by the         into consideration. Decision-making should include, to the
      standard of ‘the best interest of the child’ (‘acting             greatest extent possible, the assent or consent of the minor
      to promote the good of the individual to the maximum              who is involved. For ‘assent’, we understand that health-
      extent’).16 This concept is frequently used in the                care professionals should help ‘the patient achieve a
      ethical literature17 – 21 and in international documents,22,23    developmentally appropriate awareness of the nature of
      and it has been argued that it should be a standard in            his or her condition’; ‘tell the patient what he or she can
      health-care decisions involving children, even if the             expect with tests and treatment(s)’; make a ‘clinical
      more general character of the concept often creates               assessment of the patients understanding of the situation
      difficulties in interpretation when applied to concrete           and the factors influencing how he or she is responding
      cases.24,25 (eg, the distinction between benefit in terms         (including whether there is inappropriate pressure to
      of physical gains or in terms of social, psychological and        accept testing or therapy)’; and solicit ‘an expression of
      emotional gains is often a reason for conflict). Article 3.1 of   the patient’s willingness to accept the proposed care.’30 As
      the Convention on the Rights of the Child stipulated              children develop, they should gradually become the
      that ‘in all actions concerning children, whether                 primary guardians of personal health and the primary
      undertaken by public or private social welfare institutions,      partners in medical decision-making. Thus, they should be
      courts of law, administrative authorities or legislative          able to provide consent themselves. This should include
      bodies, the best interests of the child shall be a primary        from the health-care professionals, a ‘provision of informa-
      consideration.’26                                                 tion: patients should have explanations, in understandable

European Journal of Human Genetics



                                                                                                                      Exhibit 6
                                                                 Genetic testing in asymptomatic minors
                                                                 P Borry et al
                                                                                                                                   713
language, of the nature of the ailment or condition; the         conflicts, relational ruptures, adoption, generational gaps
nature of proposed diagnostic steps and/or treatment(s)          or complex family relations have been reported as issues
and the probability of their success; the existence and          that might make it more difficult to convey information to
nature of the risks involved; and the existence, potential       relatives or children.32 Moreover, the decision not to
benefits, and risks of recommended alternative treatments        provide relevant genetic information to relatives might
(including the choice of no treatment)’; the ‘assessment of      be based on, the one hand, a the deliberate choice of a
the patient’s understanding of the above information’; the       person not to disclose results33 or, on the other hand, the
‘assessment, if only tacit, of the capacity of the patient or    inability to communicate genetic risk information. In
surrogate to make the necessary decision(s)’; and the            addition, several empirical studies have shown that adults
‘assurance, insofar as is possible, that the patient has the     may encounter difficulties in understanding and assessing
freedom to choose among the medical alternatives without         genetic risk,34,35 as well as in understanding the recessive
coercion or manipulation.’30                                     patterns of inheritance.36,37 Several studies38 – 40 have
   The European legislation with regard to the legal             reported that parents may experience difficulties in the
position of minors related to interventions in the health        retention of test results, and other studies39,41 – 44 have
field is different in the various European nations.8 How-        observed a low recall of residual risk after a negative test in
ever, at the European level, the European Convention on          the long term in spite of post-test counselling. Although a
Human Rights and Biomedicine of the Council of Europe31          majority of the studies understand the concept and
contains a specific provision – Article 6 – related to the       relevance of carrier status, almost all studies report that
protection of persons who are unable to consent.                 some individuals experience difficulties in understanding
Paragraph 2 of this article, furthermore, stipulates: ‘Where,    carrier status. Furthermore, different studies45 observed
according to law, a minor does not have the capacity to          that some parents continue to have difficulties regarding
consent to an intervention, the intervention may only be         information about the carrier status of their children.36,46
carried out with the authorisation of his or her representa-     Mischler et al47 reported that a few families did not
tive or an authority or a person or body provided for            understand the meaning of being a carrier, and seemed to
by law. The opinion of the minor shall be taken into             believe that their carrier children might develop cystic
consideration as an increasingly determining factor in           fibrosis. Another study found that 1 year after the
proportion to his or her age and degree of maturity.’ In         carrier detection, through neonatal screening, 15% of the
view of the preservation of the autonomy of persons with         families were not sure whether carrier status implied health
regard to interventions affecting their health, the Expla-       difficulties.48 It is more than likely that these parents will
natory Report, furthermore, states that ‘in certain situa-       not be able to transmit accurate information to
tions which take account of the nature and seriousness of        their offspring regarding their genetic risk. Children in
the intervention as well as the minor’s age and ability to       these families might make the same erroneous assumptions
understand, the minor’s opinion should increasingly carry        and believe that they are or will become sick. Parents might
more weight in the final decision’. According to the             initiate a socialization of the child into a sick role.36
Explanatory Report in some cases, it could therefore even        Some evidence suggests that although parents are the best
be concluded that, the consent of a minor should be              placed to inform their children of their genetic risk, some
necessary, or at least sufficient for some interventions. In     of them decline to tell their children or family
this respect, a reference is made to Article 12 of the United    members,49 – 53 defer disclosure of genetic risk,49 encounter
Nations Convention on the Rights of the Child, which             difficulties in telling their children or family members54,55
stipulates that ‘States Parties shall assure the child, who is   or share the information in a way that results in many
capable of forming his or her own views the right to             family members not being fully aware of their risk of
express those views freely in all matters affecting the child,   being a carrier.37 Therefore, parents have an important
the views of the child being given due weight in                 obligation to make a reasonable effort to understand the
accordance with the age and maturity of the child’.              nature and implications of genetic information, to
Therefore, in the context of genetic tests that can easily       provide appropriate information to their children and to
be postponed until the minor can participate in the              share their concerns and needs.56 They may assist their
decision-making process, this should be carried out as           children in contacting genetic services later for further
much as possible in order to enable the minor to realize his     information and genetic counselling. In general, clinical
decision-making capacities.                                      genetic services and the health-care system may have an
                                                                 important role in this communication process. Although
Parents’ responsibility to share genetic information:            genetic services are not currently set up to recontact
prerequisites and difficulties                                   individuals regarding genetic test results at a later age,57
The communication of genetic information is often a              they have a responsibility towards supporting parents in
difficult issue. It has been reported that the desire not to     the communication of genetic risk information to their
cause anxiety or alarm, geographical distances, family           children.

                                                                                                European Journal of Human Genetics



                                                                                                                Exhibit 6
                            Genetic testing in asymptomatic minors
                                                       P Borry et al
714
      The role of clinical genetics and the health-care system         character of the test result, the psychosocial impact of a
      in the communication within the family                           test63 and the responsibility towards blood relatives.64 – 66
      The role of genetic counselling in genetic services is mainly    An even more cautious approach has been envisaged when
      to support, insofar as possible, decisions regarding genetic     considering such testing in children and adolescents. This
      testing. It has been emphasized that the goal of genetic         originates from the fear that testing in childhood or
      counselling is to provide accurate, full and unbiased            adolescence could create devastating social, emotional,
      information to individuals and families. Non-directive           psychosocial and educational consequences in the child or
      counselling does not mean just presenting information            in the adolescent.67 – 69
      and letting people make their own decisions without any
      help or support. The counselling sessions should be              Presymptomatic and predictive genetic testing for
      oriented to empower individuals and families to make             adult-onset disorders
      their own decisions. It should guide and help people to          In the past, presymptomatic and predictive genetic testing
      work towards their own decisions, a priori with regard to        in minors has been the subject of up to 27 guidelines and
      reproductive decisions, and if adequate preventative inter-      position papers.1 Despite the extensive number of guide-
      ventions or therapies are not immediately available. It is       lines published and the variety of guideline developers, a
      linked to the original intent of genetic counselling to          great unanimity has been observed with regard to the issue
      respect the profoundly personal nature of decision-              of predictive genetic testing for adult-onset disorders. They
      making.58 It is clear that the counsellor is not completely      all clearly suggested that, when talking specifically about
      unbiased, but he should be aware of his personal values          predictive and presymptomatic tests for late-onset
      and should not attempt to impose them on individuals or          disorders, such testing is only recommended when ‘estab-
      families.59,60 However, genetic counsellors and clinical         lished, effective, and important medical treatment’2,70 can
      geneticists cannot be obliged to perform actions that are        be offered or when testing ‘provides scope for treatment
      opposed to good clinical practice. On the one hand, they         which to any essential degree prevents, defers or alleviates
      can refuse actions that are not in the best interests of a       the onset of disease or the consequences of the develop-
      child (eg, childhood genetic testing for adult-onset dis-        ment of the disease.’71 In a similar way, they emphasize
      orders, see below). On the other hand, if parents refuse         that presymptomatic and predictive genetic testing should
      genetic testing and eventually therapeutic actions or            be delayed until adulthood, except for disorders for which
      preventive measures aimed at therapeutic interventions           preventive actions (preventive surgery or early detection
      that might be life saving for a child, health professionals      strategies aimed at therapeutic interventions) could be
      have the responsibility to use all means for promoting the       initiated before that time. A similar attitude was reported
      benefit of the child. Preliminary results of a recent            in a recent survey of European clinical geneticists.14
      research61 showed that parents and children often felt that         Considering that minors do not have any prospect of
      minors were not engaged sufficiently in the decision-            effective treatment to benefit from in this case, it has been
      making process by suitably trained professionals. Parents        questioned whether non-medical benefits might provide
      and children often felt their needs as a family were not         convincing arguments in favour of predictive genetic
      considered, not only in relation to genetic testing but also     testing in minors with adult-onset disorders.72 First, it has
      in dealing and coping with the outcomes. Parents were            been argued73 that persons who undergo genetic testing
      often present during consultation about a minor, and             and receive ‘good news’ may learn definitively, or with a
      parents and children were aware that parental anxieties          high probability, that they will not develop the disease and
      and concerns were more focused on by the health-care             that those individuals who have inherited the mutation are
      professional than the child’s. This suggests that there is       able to anticipate the future and plan their lives. However,
      probably a need for developing skills and expertise of           various concerns have been raised. It has been reported
      specialist health-care professionals in working specifically     that receiving good news may also lead to psychological
      with young people about making these decisions.                  and social distress and troubling family relations.74 A study
                                                                       also showed that receiving such DNA results did not always
                                                                       reassure the parents about the health situation of their
      Presymptomatic and predictive genetic testing                    children.75 Even receiving favourable news and reassurance
      Presymptomatic and predictive genetic testing makes it           might affect people’s self-image and the family dynamics.76
      possible to provide information regarding future health          Second, it has been argued77 that by testing early in life,
      risks in asymptomatic persons. As presymptomatic or              this ‘information becomes part of personal identity. When
      predictive genetic testing may have far-reaching conse-          a child learns personal genetic information early in life, it
      quences for test applicants, their family members and            can be absorbed and accommodated into their identity.
      society,62 concerns have always been raised about the            When the information is disclosed later in life, it can
      pre-test and post-test counselling process, the provision        conflict with their self-image and be very hard to
      of adequate information, the private and confidential            internalize and accept.’78 Studies have indeed shown that

European Journal of Human Genetics



                                                                                                                     Exhibit 6
                                                                  Genetic testing in asymptomatic minors
                                                                  P Borry et al
                                                                                                                                    715
‘it is easier for a young person to deal with the news of risk    of medical benefit as a justification for predictive
than it would be at an older age’79 However, it has been          genetic testing, it has been recognized that there are
emphasized that there is a difference between being told to       circumstances in which not testing might create more
be at risk for a disease that exists within a family on the one   harm than testing.89 – 93 Therefore, it has been advanced
hand, and performing a genetic test for an adult-onset            that ‘parents should have discretion to decide about
disorder on the other.72 Third, various studies80 – 82 have       genetic testing for childhood diseases that are unpreven-
shown that parents might believe that detection in child-         table and untreatable.’89 ‘Since, with unpreventable and
hood might help prepare their children and themselves             untreatable genetic diseases, there are both benefits and
psychologically for the future. Various parents who have          risks to genetic testing, and neither the benefits or risks
been tested for a specific disease and who know that their        clearly outweigh the other, parents generally should be
children are at risk, might argue that the uncertainty of not     allowed to decide about testing for their children.’89 For
knowing is more burdensome than receiving a negative or           these guidelines, testing is considered appropriate on
positive test result. Therefore, some parents consider that       condition that ‘testing would be in the child’s best
they should be able to consent to genetic testing in their        interests’.89 As best interests cannot be understood in this
children for diseases that only have their onset in               context as a medical benefit, it should be understood here
adulthood. However, the risk to relatives, the absence of         as a psychological or social benefit.
an effective cure, the potential loss of health insurance,
the financial costs of testing and the inability to ‘undo’ the
knowledge have been identified as reasons why adults
decide not to undergo predictive genetic tests for adult-         Carrier testing
onset disorders.76 Considering that minors, far more than         Borry et al2 reported that professional recommendations
their parents, will be living with the repercussions of the       were in agreement that carrier testing of minors in families
test results, there are good reasons that they should be able     affected by autosomal recessive or X-linked disorders or by
to decide about the participation in such a genetic test.83       balanced chromosomal rearrangements, ideally should be
The presence of severe anxieties and uncertainties in             deferred. As carrier testing has the potential of affecting the
parents about a potential genetic mutation might be an            future reproductive prospects of a child, the studied
indication for further psychological support in order to          guidelines emphasized that the decision to test should be
address these emotions rather than a clear indication for         made by the child when he reaches the age of maturity.
testing.                                                          This view is based on the basic ethical principle of
                                                                  informed consent, by which an individual can freely and
Presymptomatic and predictive genetic testing for                 voluntarily give, without external pressure, his consent to
preventable or treatable childhood-onset disorders                be tested after being informed of the benefits, risks,
In an earlier study,1 it has been reported that professional      procedures and other pertinent information relating to
guidelines and position papers recommended that the               the carrier test. As carrier testing performed during child-
presence of medical benefit should be the primary                 hood only affects the future of that child, not that of his
justification of genetic testing in children and adolescents.     parents or guardians, the guidelines stated that it is wiser to
Therefore, from an ethical point of view, in the case of          defer testing until the child himself is able to give proper
preventable or treatable childhood-onset disorders, the           informed consent, than to acquiesce to the wishes of his
most crucial question is not whether the test should be           parents or guardians to go forward with testing. The child’s
done, but when it should be done. In this context,                personal consent takes precedence over the wishes of third
various other guidelines have referred to the fact that           parties, including parents, either to carry out or to refuse
testing should be recommended when the results are of             genetic testing. Knowledge of carrier status critically
‘immediate’ relevance84,85 for their health or may offer          impacts future decisions regarding reproduction (eg, carrier
‘timely’86 – 89 medical benefit.                                  testing of partner, prenatal diagnosis, artificial insemina-
                                                                  tion, pre-implantation genetic diagnosis, adoption, not to
Presymptomatic and predictive genetic testing for                 have children). Some guidelines suggested that carrier
unpreventable or untreatable childhood-onset                      testing performed during childhood also denies the child
disorders                                                         of confidentiality, a right he would expect if tested as an
Various positions have been advanced regarding the issue          adult. The majority of European clinical geneticists also
of predictive genetic testing for unpreventable or untrea-        supports this position.12 This stance holds for autosomal
table childhood-onset disorders.1 On the basis of a medical       recessive disorders, in which the risk for offspring would
benefit argumentation, some66,70 have argued that the             generally be o1%, and also for the X-linked disorders and
absence of measures to prevent the disease or its complica-       balanced chromosomal rearrangements carrier, in which
tions or to treat the disease is a reason not to perform this     risks for the offspring can be much higher (25% for
test. Although still acknowledging the importance                 X-linked disorders, for instance).

                                                                                                 European Journal of Human Genetics



                                                                                                                 Exhibit 6
                            Genetic testing in asymptomatic minors
                                                       P Borry et al
716
         However, various studies11 have shown that an impor-          prenatal diagnosis) should be conveyed to the parents.
      tant group of parents are in favour of carrier testing in        Therefore, it was reported that rigid and diametrically
      their children before the age of legal majority and some         opposed recommendations regarding the disclosure of
      parents are even in favour of testing in early childhood.94      carrier status in two different settings (ie, clinical setting
      Arguments in favour of carrier testing on parental               and screening context) is conflicting, and should be
      request concentrate on the issues that learning one’s            harmonized.7 Incidental discovery of carrier status in a
      carrier status while young may help their children adapt         parent may occur when investigating whether a possible
      to the carrier status, reduce the uncertainty about the          pathogenic finding in a child is a de novo occurrence, when
      carrier status, avoid resentment from children later in          using array-based genome investigations for CNVs. An
      life and may be in accordance with the conviction that           accidental discovery that a woman has a deletion affecting,
      parents have the right and the ability to make decisions         eg, DMD or BRCA1 might occur. At present, it may not
      regarding their children’s health.95 An important                possible to counsel all parents about this possibility
      parental concern is that their children become aware of          beforehand. With the increasing use of high-throughput
      their genetic risk before becoming sexually active and           technology and the decreasing prices of genomic informa-
      that their child is able to chose a partner, informed of his     tion, the problem of incidental findings needs to be
      carrier status. Some parents consider that a good parent         discussed urgently. For practical purposes, and before
      should know as much as possible about their children, and        consensus is reached on the reporting of incidental
      that it is to the emotional benefit of the child to grow up      findings, it may be advisable to ignore data that are not
      knowing his or her carrier status before becoming sexually       relevant for the pathology in the patient.
      active.96
         A recent development that challenges the governing
      professional recommendation is that DNA testing be-              Conclusions
      comes more and more integrated in newborn screening              Recent developments in genetics have created expanding
      programmes. This recent development offers ethical               possibilities for genetic testing. Similar to many other fields
      challenges that were not present in the context of the           of human activity, larger choice means a larger responsi-
      traditionally used biochemical testing methods for detec-        bility. Genetic testing offers the possibility to know the
      ting inherited disorders. The use of DNA mutation analysis       individual risk for a genetic disorder. When adult relatives
      might, in addition to identifying affected infants, also         of an affected individual are at risk for a disorder, they can
      inadvertently identify mutation carriers who will be             decide for themselves whether to undergo a genetic test. In
      unaffected, but at risk of having children with the disorder     this background paper, we described that those health-care
      for which they underwent the screening. In the past,             decisions that affect minors should be considered with
      various newborn screening programmes often did not               special caution. A great unanimity has been reported in
      report the identification of the detected carriers.97 More-      situations, in which predictive genetic testing might lead
      over, professional guidelines from the American Medical          to an established and effective medical treatment or
      Association and the German Society of Human Genetics             provides the possibility of preventive actions that can be
      recommended that this information should not be dis-             initiated before the onset of the disorder. As soon as
      closed to parents or to third parties. Rather, they recom-       minors, in proportion to their age and degree of maturity,
      mended that this information should be discussed with            are able to participate in the decision-making, their
      the child when he or she reaches reproductive age. The           opinion should be taken increasingly into consideration.
      guidelines from the American Medical Association pro-            In respect of national legislation, minors should be able to
      vided instructions for maintaining the confidentiality of        decide personally regarding a genetic test when they are
      this genetic information, stating that this privileged           well informed, have an adequate understanding of the test
      information should be kept in a separate portion of a            and its potential consequences, have the capacity to make
      patient’s medical record to prevent accidental disclosure.       this decision, are not exposed to external pressure and have
      However, no clear instructions are offered as to at what age     had appropriate counselling. This background paper
      and by whom this information should be given. However,           concisely reviews the major discussions with regard to
      new screening programmes98,99 seem to orient practice            predictive genetic testing for adult-onset disorders, pre-
      more and more into the direction that parents should be          ventable or treatable childhood-onset disorders, unpreven-
      told about this possibility before the test, and that results    table or untreatable childhood-onset disorders and carrier
      should be given to the parents together with adequate            testing.
      counselling by a health-care professional. This is in line
      with recommendations offered by the British Medical
      Association and by the American Academy of Pediatrics,           Acknowledgements
      who had earlier already defended the concept that carrier        Part of this contribution was supported by the Eurogentest Network of
      status results obtained incidentally (eg, after screening or     Excellence of the EU, FP6-512148.


European Journal of Human Genetics



                                                                                                                           Exhibit 6
                                                                          Genetic testing in asymptomatic minors
                                                                          P Borry et al
                                                                                                                                                     717
Members of the PPPC in 2007 – 2008 were:                                  11 Borry P, Schotsmans P, Fryns JP, Dierickx K: Attitudes of
Martina Cornel, chair, MD, Epidemiologist, Professor of                      minors, parents and health professionals towards carrier
Community Genetics and Public Health Genomics, Department                    testing in minors: a systematic review. Genet Couns 2005; 16:
of Clinical Genetics/EMGO Institute, VU University Medical                   341 – 352.
                                                                          12 Borry P, Goffin T, Nys H, Dierickx K: Attitudes regarding carrier
Center, Amsterdam, The Netherlands; Gerry Evers-Kiebooms
                                                                             testing in incompetent children. A survey of European clinical
PhD, Psychologist, Psychosocial Genetics Unit University Hospi-              geneticists. Eur J Hum Genet 2007; 15: 1211 – 1217.
tals, Katholieke Universiteit Leuven, Belgium; Ségolène Aymé           13 Borry P: Minors and informed consent in carrier testing. A survey
MD, Medical Geneticist and Epidemiologist, Project Leader of                 of European clinical geneticists. J Med Ethics 2008; 34: 370 – 374.
ORPHANET, INSERM, Paris, France; Suzanne Braga MD, Medical                14 Borry P, Goffin T, Nys H, Dierickx K: Attitudes regarding
Geneticist, Psychotherapist, Family therapist and counselor,                 predictive genetic testing in minors. A survey of European
SGMG/SSGM, Bern, Switzerland; Franca Dagna Bricarelli Profes-                clinical geneticists. Am J Med Genet C Semin Med Genet 2008;
sor, Human Genetics Laboratory, Galliera Hospital, Genoa, Italy;             148C: 78 – 83.
Shirley Hodgson Professor of Cancer Genetics, Honorary Con-               15 Andorno R: The Oviedo Convention: a European framework at
                                                                             the intersection of human rights and health law. J Int Biotechnol
sultant in Clinical Genetics, Department of Clinical Genetics, St
                                                                             Law 2005; 2: 133 – 143.
George’s Hospital, University of London, London, UK; Gyorgy
                                                                          16 Buchanan AE, Brock DW: Deciding for Others. Cambridge:
Kosztolany Professor, Director of the Department of Medical                  University Press, 1989.
Genetics, University of Pécs, Hungary; Jan Lubinski, MD, PhD,            17 Dawson A: The determination of the best interests in relation to
Professor, Department of Genetics and Pathology, International               childhood immunisation. Bioethics 2005; 19: 72 – 89.
Hereditary Cancer Center, Pomeranian Medical University,                  18 Downie RS, Randall F: Parenting and the best interests of minors.
Szczecin, Poland; Meral Özgüc, Professor, Department of Medical            J Med Philos 1997; 22: 219 – 231.
Biology, Faculty of Medicine, Hacettepe University Ankara,                19 Ross LF: Health care decision making by children. Is it in their
Turkey; Christine Patch PhD, RN, Consultant Genetic Counsellor               best interest? Hastings Cent Rep 1997; 27: 41 – 45.
                                                                          20 Spence K: The best interest principle as a standard for decision
and Manager, Guys and St Thomas’ NHS Foundation Trust,
                                                                             making in the care of neonates. J Adv Nurs 2000; 31: 1286 – 1292.
London, UK; Jorge Sequeiros MD, Professor in Medical Genetics,            21 Trau JM, McCartney JJ: In the best interest of the patient.
Head of the Department of Human Genetics, University of Porto,               Applying this standard to healthcare decision making must be
Porto, Portugal; Lisbeth Tranebjaerg MD, PhD, Professor in                   done in a community context. Health Prog 1993; 74: 50 – 56.
Genetic Audiology, Department of Audiology, H:S Bispebjerg                22 Charter of Fundamental Rights of the European Union, http://
Hospital and Wilhelm Johannsen Centre of Functional                          www.europarl.europa.eu/charter/pdf/text_en.pdf, 2000.
Genomics, University of Copenhagen, Denmark; Veronica van                 23 Universal Declaration on the Human Genome and Human Rights;
Heyningen Dphil, FRS, FRSE, FMedSci, Honorary Professor of                   Unesco, http://portal.unesco.org/shs/en/ev.php-URL_ID ¼ 1881&
Edinburgh University, MRC Human Genetics Unit, Western                       URL_DO ¼ DO_TOPIC&URL_SECTION ¼ 201.html, 1997.
                                                                          24 Kopelman LM: The best-interests standard as threshold, ideal,
General Hospital, Edinburgh, UK
                                                                             and standard of reasonableness. J Med Philos 1997; 22: 271 – 289.
                                                                          25 Kopelman LM: Children and bioethics: uses and abuses of the
                                                                             best-interests standard. J Med Philos 1997; 22: 213 – 217.
                                                                          26 United Nations. Convention on the Rights of the Child, http://
References                                                                   www.unhchr.ch/html/menu3/b/k2crc.htm, 1989.
 1 Borry P, Stultiens L, Nys H, Cassiman JJ, Dierickx K: Presympto-       27 Alderson P, Montgomery J: Health Care Choices: Making Decisions
   matic and predictive genetic testing in minors: a systematic              with Children. London: Institute for Public Policy Research, 1996.
   review of guidelines and position papers. Clin Genet 2006; 70:         28 Royal College of Psychiatrists Report: Appendix 2 – Children’s Level
   374 – 381.                                                                of Understanding of Medical Decisions; Guidance for Researchers
 2 Borry P, Schotsmans P, Fryns JP, Dierickx K: Carrier testing in           and for Ethics Committees on Psychiatric Research Involving Human
   minors: a systematic review of guidelines and positions state-            Participants. London: The Royal College of Psychiatrists, 2001.
   ments. Eur J Hum Genet 2006; 14: 133 – 138.                            29 British Medical Association: Consent, Rights and Choices in Health
 3 Hayhurst R, Cassiman JJ: EuroGentest standing up to scrutiny -            Care for Children and Young People. London: BMJ Books, 2001.
   first year demonstrates good progress harmonizing community            30 Informed consent, parental permission, and assent in pediatric
   approaches. J Appl Genet 2006; 47: 5 – 7.                                 practice: Committee on Bioethics, American Academy of
 4 Cassiman JJ: EuroGentest - a European Network of Excellence               Pediatrics. Pediatrics 1995; 95: 314 – 317.
   aimed at harmonizing genetic testing services. Eur J Hum Genet         31 Council of Europe. Convention for the Protection of Human
   2005; 13: 1103 – 1105.                                                    Rights and Dignity of the Human Being with regard to the
 5 Borry P, Fryns JP, Dierickx K: Predictive genetic testing in              application of Biology and Medicine: Convention on Human
   children. A clinical-ethical analysis; in de Bouvet A, Boitte P,          Rights and Biomedicine. Oviedo, Council of Europe, 1997.
   Aiguier G (eds): Questions éthique en médicine predictive.           32 Clarke A, Richards M, Kerzin-Storrar L et al: Genetic professionals;
   Montrouge, Editions John Libbey Eurotext, 2006, pp 89 – 98.               reports of nondisclosure of genetic risk information within
 6 Borry P, Dierickx K: Carrier testing for congenital adenal                families. Eur J Hum Genet 2005; 13: 556 – 562.
   hyperplasia: ethical issues. Cares 2007; 6: 16 – 18.                   33 Loud JT, Weissman NE, Peters JA et al: Deliberate deceit of family
 7 Borry P, Nys H, Dierickx K: Ethics watch – carrier testing in             members: a challenge to providers of clinical genetics services.
   minors: conflicting views. Nat Rev Genet 2007; 8: 828.                    J Clin Oncol 2006; 24: 1643 – 1646.
 8 Stultiens L, Goffin T, Borry P, Dierickx K, Nys H: Minors and          34 Fanos JH: Developmental tasks of childhood and adolescence:
   informed consent: a comparative approach. Eur J Health Law                implications for genetic testing. Am J Med Genet 1997; 71 (1):
   2007; 14: 21 – 46.                                                        22 – 28.
 9 Nys H, Stultiens L, Borry P, Goffin T, Dierickx K: Patient rights in   35 Denayer L, Welkenhuysen M, Evers-Kiebooms G, Cassiman JJ,
   EU member states after the ratification of the convention on              Van den BH: Risk perception after CF carrier testing and impact of
   human rights and biomedicine. Health Policy 2007; 83: 223 – 235.          the test result on reproductive decision making. Am J Med Genet
10 Borry P, Stultiens L, Nys H, Dierickx K: Attitudes towards                1997; 69: 422 – 428.
   predictive genetic testing in minors for familial breast cancer: a     36 Fanos JH, Johnson JP: Perception of carrier status by cystic fibrosis
   systematic review. Crit Rev Oncol Hematol 2007; 64: 173 – 181.            siblings. Am J Hum Genet 1995; 57: 431 – 438.


                                                                                                             European Journal of Human Genetics



                                                                                                                                Exhibit 6
                                 Genetic testing in asymptomatic minors
                                                            P Borry et al
718
      37 Denayer L, De Boeck K, Evers-Kiebooms G, Van den BH: The                 59 Elwyn G, Gray J, Clarke A: Shared decision making and
         transfer of information about genetic transmission to brothers              non-directiveness in genetic counselling. J Med Genet 2000; 37:
         and sisters of parents with a CF-child. Birth Defects Orig Artic Ser        135 – 138.
         1992; 28: 149 – 158.                                                     60 Oduncu FS: The role of non-directiveness in genetic counseling.
      38 Axworthy D, Brock DJ, Bobrow M, Marteau TM: Psychological                   Med Health Care Philos 2002; 5: 53 – 63.
         impact of population-based carrier testing for cystic fibrosis:          61 Metcalfe A: Consultation on testing in minors recommendations,
         3-year follow-up. UK Cystic Fibrosis Follow-Up Study Group.                 personal communication, 2008.
         Lancet 1996; 347: 1443 – 1446.                                           62 Harper P, Clarke A: Genetics, Society and Clinical Practice. Oxford:
      39 Bekker H, Modell M, Denniss G et al: Uptake of cystic fibrosis              Bios, 1997.
         testing in primary care: supply push or demand pull? BMJ 1993;           63 Codori AM, Zawacki KL, Petersen GM et al: Genetic testing for
         306: 1584 – 1586.                                                           hereditary colorectal cancer in children: long-term psychological
      40 Bekker H, Denniss G, Modell M, Bobrow M, Marteau T: The                     effects. Am J Med Genet A 2003; 116A: 117 – 128.
         impact of population based screening for carriers of cystic              64 Allan D: Ethical boundaries in genetic testing. CMAJ 1996; 154:
         fibrosis. J Med Genet 1994; 31: 364 – 368.                                  241 – 244.
      41 Watson EK, Mayall E, Chapple J et al: Screening for carriers of          65 Godard B, Kaariainen H, Kristofferson U et al: Provision of
         cystic fibrosis through primary health care services. BMJ 1991;             Genetic Services in Europe - current practices and issues. Eur J
         303: 504 – 507.                                                             Hum Genet 2003; 11(Suppl 2): S13 – S48.
      42 Mennie ME, Gilfillan A, Compton M et al: Prenatal screening for          66 European Society of Human Genetics: Provision of Genetic
         cystic fibrosis. Lancet 1992; 340: 214 – 216.                               services in Europe - current practices and issues. Eur J Hum Genet
      43 Callanan NP, Cheuvront BJ, Sorenson JR: CF carrier testing in a             2003; 11(Suppl 2): S2 – S4.
         high risk population: anxiety, risk perceptions, and reproductive        67 Clarke A: The Genetic Testing of Children. Oxford: Bios, 1998.
         plans of carrier by ‘non-carrier’ couples. Genet Med 1999; 1:            68 Clarke A, Flinter F: The genetic testing of children: a
         323 – 327.                                                                  clinical perspective, in: Marteau T, Richards M (eds): The
      44 Marteau TM, Michie S, Miedzybrodzka ZH, Allanson A: Incorrect               Troubled Helix: Social and Psychological Implications of the New
         recall of residual risk three years after carrier screening for cystic      Human Genetics. Cambridge: Cambridge University Press, 1996,
         fibrosis: a comparison of two-step and couple screening. Am J               pp 164 – 176.
         Obstet Gynecol 1999; 181: 165 – 169.                                     69 Clarke A: The genetic testing of children. J Med Genet 1995; 32:
      45 Fanos JH, Mackintosh MA: Never again joy without sorrow: the                492.
         effect on parents of a child with ataxia-telangiectasia. Am J Med        70 German Society of Human Genetics: Statement on genetic
         Genet 1999; 87: 413 – 419.                                                  diagnosis in children and adolescents, http://www.gfhev.de/en/gfh/,
      46 Fanos JH, Nickerson BG: Long-term effects of sibling death during           1995.
         adolescence. J Adolesc Res 1991; 6: 70 – 82.                             71 Danish Council of Ethics: Genetic Investigation of Healthy
      47 Mischler EH, Wilfond BS, Fost N et al: Cystic fibrosis newborn              Subjects - Report on Presymptomatic Gene Diagnosis. http://
         screening: impact on reproductive behavior and implications for             www.etiskraad.dk/sw293.asp, 2001.
         genetic counseling. Pediatrics 1998; 102: 44 – 52.                       72 Borry P, Goffin T, Nys H, Dierickx K: Predictive genetic testing in
      48 Ciske DJ, Haavisto A, Laxova A, Rock LZ, Farrell PM: Genetic                minors for adult-onset genetic diseases. Mt Sinai J Med 2008; 75:
         counseling and neonatal screening for cystic fibrosis: an                   287 – 296.
         assessment of the communication process. Pediatrics 2001; 107:           73 Rhodes R: Why test children for adult-onset genetic diseases? Mt
         699 – 705.                                                                  Sinai J Med 2006; 73: 609 – 616.
      49 Forrest K, Simpson SA, Wilson BJ et al: To tell or not to tell:          74 Hayes CV: Genetic testing for Huntington’s disease – a family
         barriers and facilitators in family communication about genetic             issue. N Engl J Med 1992; 327: 1449 – 1451.
         risk. Clin Genet 2003; 64: 317 – 326.                                    75 Grosfeld FJ, Beemer FA, Lips CJ, Hendriks KS, ten Kroode HF:
      50 Varekamp I, Suurmeijer TP, Brocker-Vriends AH et al: Carrier                Parents’ responses to disclosure of genetic test results of their
         testing and prenatal diagnosis for hemophilia: experiences and              children. Am J Med Genet 2000; 94: 316 – 323.
         attitudes of 549 potential and obligate carriers. Am J Med Genet         76 Quaid KA, Morris M: Reluctance to undergo predictive testing:
         1990; 37: 147 – 154.                                                        the case of Huntington disease. Am J Med Genet 1993; 45:
      51 Varekamp I, Suurmeijer T, Brocker-Vriends A, Rosendaal FR:                  41 – 45.
         Hemophilia and the use of genetic counseling and carrier                 77 Malpas PJ: Why tell asymptomatic children of the risk of an
         testing within family networks. Birth Defects Orig Artic Ser 1992;          adult-onset disease in the family but not test them for it? J Med
         28: 139 – 148.                                                              Ethics 2006; 32: 639 – 642.
      52 Varekamp I, Suurmeijer TP, Rosendaal FR, Brocker-Vriends AH:             78 Rhodes R: Why test children for adult-onset genetic diseases?
         The use of preventive health care services: carrier testing                 Mt Sinai J Med 2006; 73: 609 – 616.
         for the genetic disorder haemophilia. Soc Sci Med 1993; 37:              79 Skirton H: Telling the children; in: Clarke A (eds): The Genetic
         639 – 648.                                                                  Testing of Children. Oxford: Bios, 1998, pp 103 – 111.
      53 Sorenson JR, Jennings-Grant T, Newman J: Communication                   80 Campbell E, Ross LF: Parental attitudes and beliefs regarding
         about carrier testing within hemophilia A families. Am J Med                the genetic testing of children. Community Genet 2005; 8:
         Genet 2003; 119C: 3 – 10.                                                   94 – 102.
      54 Fanos JH, Johnson JP: Barriers to carrier testing for adult cystic       81 Hamann HA, Croyle RT, Venne VL, Baty BJ, Smith KR, Botkin JR:
         fibrosis sibs: the importance of not knowing. Am J Med Genet                Attitudes toward the genetic testing of children among adults in a
         1995; 59: 85 – 91.                                                          Utah-based kindred tested for a BRCA1 mutation. Am J Med Genet
      55 Duster T: The social consequences of genetic disclosure; in:                2000; 92: 25 – 32.
         Carson RA, Rothstein MA (eds): Behavioral Genetics. The Clash of         82 Benkendorf JL, Reutenauer JE, Hughes CA et al: Patients’ attitudes
         Culture and Biology. London: John Hopkins University Press, 1999,           about autonomy and confidentiality in genetic testing for breast-
         pp 172 – 188.                                                               ovarian cancer susceptibility. Am J Med Genet 1997; 73: 296 – 303.
      56 Sharpe NF: The duty to recontact: benefit and harm. Am J Hum             83 Evers-Kiebooms G: Predictief testen van minderjarigen voor
         Genet 1999; 65: 1201 – 1204.                                                aandoeningen die later in het leven tot uiting komen: psycho-
      57 Borry P, Dierickx K: What are the limits of the duty of care? The           logische aspecten en multidisciplinaire aanpak. Tijdschrift voor
         case of clinical genetics. Per Med 2008; 5: 101 – 104.                      geneeskunde 2006; 62: 463 – 471.
      58 Biesecker BB: Future directions in genetic counseling: practical and     84 Swiss Academy of Medical Sciences: Genetic investigations in
         ethical considerations. Kennedy Inst Ethics J 1998; 8: 145 – 160.           humans, http://www.samw.ch/, 1993.


European Journal of Human Genetics



                                                                                                                                       Exhibit 6
                                                                         Genetic testing in asymptomatic minors
                                                                         P Borry et al
                                                                                                                                                      719
85 Human Genetics Society of Australasia: DNA presymptomatic             93 American Medical Association: Testing children for genetic
   and predictive testing for genetic disorders, http://www.hgsa.           status, http://www.ama-assn.org/, 1995.
   com.au/policy/dnaptgd.html, 2002.                                     94 Barnes C: Carrier testing in childhood: conflict or compromise. http://
86 The American Society of Human Genetics Board of Directors and            www.medacad.org/eshg/abstracts/eshgplenary.htm, 2002.
   The American College of Medical Genetics Board of Directors:          95 McConkie-Rosell A, Spiridigliozzi GA, Rounds K et al: Parental
   Points to consider: ethical, legal, and psychological impications        attitudes regarding carrier testing in children at risk for fragile
   of genetic testing in children and adolescents. Am J Hum Genet           X syndrome. Am J Med Genet 1999; 82: 206 – 211.
   1995; 57: 1233 – 1241.                                                96 James CA, Holtzman NA, Hadley DW: Perceptions of reproduc-
87 Task Force on Genetic Testing: Promoting safe and effective              tive risk and carrier testing among adolescent sisters of males
   genetic testing in the United States, http://www.genome.gov/             with chronic granulomatous disease. Am J Med Genet 2003; 119C:
   10001733, 1997.                                                          60 – 69.
88 Canadian College of Medical Geneticists: Genetic testing of           97 Green NS, Dolan SM, Murray TH: Newborn screening: complex-
   children, http://ccmg.medical.org/, 2000.                                ities in universal genetic testing. Am J Public Health 2006; 96:
89 Bioethics Committee Canadian Paediatric Society: Guidelines for          1955 – 1959.
   genetic testing of healthy children. Paediatr Child Health 2003; 8:   98 UK Newborn Screening Programme Centre: Newborn blood
   42 – 45.                                                                 spot screening in the UK Policies and Standards. http://www.
90 Committee on Bioethics: Ethical issues with genetic testing in           newbornbloodspot.screening.nhs.uk/download/policies_standards.pdf,
   pediatrics. Pediatrics 2001; 107: 1451.                                  2005.
91 Dalby S: GIG response to the UK Clinical Genetics Society report      99 Health Resources and Services Administration: Newborn
   ‘The genetic testing of children’. J Med Genet 1995; 32: 490 – 491.      Screening: Toward a Uniform Screening Panel and System,
92 Clarke A: The genetic testing of children. Working Party of the          ftp://ftp.hrsa.gov/mchb/genetics/screeningdraftforcomment.pdf,
   Clinical Genetics Society (UK). J Med Genet 1994; 31: 785 – 797.         2005.




                                                                                                             European Journal of Human Genetics



                                                                                                                                Exhibit 6
